Citation Nr: 1455597	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left thumb fracture residuals (hereinafter, "left thumb disorder").

2.  Entitlement to an initial rating in excess of 50 percent for service-connected panic disorder without agoraphobia and generalized anxiety disorder not otherwise specified (hereinafter, "acquired psychiatric disorder").

3.  Entitlement to an effective date earlier than April 18, 2006, for the establishment of service connection for acquired psychiatric disorder.

4.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a June 2005 rating decision, the RO, in pertinent part, denied service connection for an acquired psychiatric disorder and a left wrist disability.  Thereafter, in an August 2006 rating decision, the RO granted service connection for a left thumb fracture, and assigned a 10 percent disability rating. 

In a July 2008 decision, the Board denied service connection for depression and anxiety with panic attacks and for the left wrist, and denied an initial rating higher than 10 percent for the left thumb fracture. 

The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a joint motion of the parties to vacate the July 2008 Board decision as to the issues of service connection for depression and anxiety with panic attacks and a higher initial rating for left thumb fracture, and remanded those issues to the Board for additional action.

In May 2011, the Board again remanded the case for further development, to include a new VA examination of the service-connected left thumb and the left wrist.  Such examinations were accomplished in March 2012 and November 2012, respectively, and, as detailed below, the Board finds them adequate for resolution of the claims.  All other development directed by the Board's remands in this case appears to have been substantially accomplished.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board observes that a May 2012 rating decision established service connection for an acquired psychiatric disorder, evaluated as 50 percent disabling, effective April 18, 2006.  By this action, the Veteran's appeal regarding the issue of service connection for an acquired psychiatric disorder was resolved.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, the Veteran subsequently perfected an appeal to the May 2012 rating decision, contending he was entitled to both a higher initial rating and an earlier effective date for the establishment of service connection for the acquired psychiatric disorder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issues of entitlement to an extraschedular rating for the left thumb and a higher initial rating for the acquired psychiatric disorder.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left thumb disorder is not manifested by limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; nor impairment analogous to amputation.

2.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was received December 7, 2004.

3.  Service connection was established for the acquired psychiatric disorder as being secondary to the left thumb disorder, for which service connection has been in effect since April 18, 2006.

4.  The competent medical evidence is in equipoise as to whether the Veteran's current acquired psychiatric disorder is directly related to his active service.

5.  A left wrist disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current left wrist disability is related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for the Veteran's service-connected left thumb disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).

2.  The criteria for an earlier effective date of December 7, 2004, for the establishment of service connection for the Veteran's acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2014).

3.  The criteria for a grant of service connection for a left wrist disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014), 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, however, the appellate claims originate with a disagreement with either the initial rating(s) assigned or effective date(s) thereof following the establishment of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on the initial rating issue and effective date issues has been satisfied.

Regarding the left wrist claim, the Veteran was sent pre-adjudication VCAA notice regarding his claim for service connection for the left wrist in a January 2005 letter.  He was also sent additional notification via letters dated in March 2006, March 2007, August 2008, and October 2012, followed by readjudication of the appeal via Supplemental Statements of the Case (SSOCs) with the most recent in November 2012.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Left Thumb Evaluation

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss   where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the minor and major extremities, Diagnostic Code 5228 provides that limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a zero percent evaluation.  Limitation of motion of the thumb with a gap  of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation.  Finally, limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. § 4.71a.

In this case, the Board finds that the Veteran's service-connected left thumb disorder is not manifested by limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, even when taking into account his complaints of pain.  For example, VA treatment records dated in January 2005 reflect the left thumb opposition was limited to between digits 4 and 5, thumb opposition was painful, and joints were visibly enlarged at the thumb metacarpophalangeal joint and the first carpal metacarpal joint. 

At the February 2005 VA examination, the Veteran complained of intermittent discomfort more in the proximal thumb and carpel metacarpal region which was activity related and worsens by the end of the day.  He reported that this is due to   his occupation as a hairdresser.  X-rays revealed degenerative changes in the carpal metacarpal region.  Physical examination revealed no obvious bony deformity or swelling in the thumb.  There was mild prominence to the proximal interphalangeal joint of the left thumb with pain to palpation in this area.  He also showed some mild prominence to the left carpal metacarpal region with positive carpal metacarpal grinding.  No intrinsic hand weakness or sensory deficit was noted in the left hand.  Although range of motion testing was done on the left wrist, no such testing was explicitly done for the thumb.

At the May 2006 VA examination, the Veteran complained of on and off pain, aggravated with the use of his left hand.  He reported being left handed and performing most tasks with the left hand.  He reported worrying about the loss       of time he could stand his work due to the pain in the thumb area.  He reported dropping scissors from the left hand and sometimes leaving work due to the       pain. On physical examination, the Veteran was found to have swelling, bony protuberance and tenderness in the left thumb metacarpal joint and tenderness        in the radiocarpal joint.  He was able to oppose the tip of the thumb to the index and middle finger with some difficulty, but he could not oppose the thumb to the ring finger or little finger, reaching to 1 cm from the tip of these fingers.  The opposition movement was associated with effort and discomfort especially     around the metacarpal carpel joint area.  Flexion in the distal interphalangeal       and metacarpophalangeal joints showed mild weakness on manual muscle strength with the strength of 4 out of 5 and pain at the base of the thumb.  The Veteran was diagnosed with degenerative joint disease of the first metacarpal carpal joint, some sclerosis of the radiocarpal joints and some tenderness in the radiocarpal joint area. Moreover, the examiner noted that after repetitive use of the left thumb the Veteran was likely to develop more pain which will likely affect an additional loss of range of motion and left hand function to a moderate degree at least.  Nevertheless, the examiner did not indicate this additional loss of motion would result in a gap of more than 2 inches (5.1 cm.).

The more recent March 2012 VA examination also noted the Veteran's complaints of pain, to include painful motion.  Further, the Veteran reported that since his discharge from service he wore orthotic devices, had received passive modality physical therapy including hot wax treatments and application of heat/cold; and that he had received at least two (2) injections in his left hand.  He had not undergone surgery on his left hand.  The examiner also found the Veteran had less movement than normal and weakened movement of the left thumb; as well as incoordination, impaired ability to execute skilled movements smoothly.  Nevertheless, on physical examination the gap between the Veteran's thumb and the fingers was explicitly found to be less than 1 inch (2.5 cm), with pain beginning at this gap.  Moreover, there was no change after repetitive motion testing.  In addition, his left hand grip strength was 5/5, and he did not have ankylosis in the thumb.

None of the other evidence of record, to include the treatment records, shows the Veteran's left thumb has limitation of motion of the thumb with a gap of more than two inches (5.1 cm.).

In view of the foregoing, the Board finds that while the record indicates limitation of motion as a result of the service-connected disability, the record does not show this limitation is to the extent necessary for a rating in excess of 10 percent even when taking into account his complaints of pain.  Therefore, even when all pertinent disability factors are considered, the Veteran's service-connected left thumb disorder does not more nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5228.  The Board also notes that it considered the applicability of "staged" ratings, but found no distinctive periods where a higher rating was warranted.

The Board further finds that the record does not indicate impairment analogous to amputation of the fingers and/or entire hand.  Even though the Veteran does have limitation of motion, there is still evidence of motion and functional ability. 

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected left thumb disorder.  Therefore, the preponderance of the evidence is against his claim for a higher initial rating on a schedular basis.  As    the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case and the claim must be denied.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Earlier Effective Date For Acquired Psychiatric Disorder

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.    38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order       for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

In this case, the record reflects the Veteran's original claim for service connection for an acquired psychiatric disorder was received by VA on December 7, 2004.  Moreover, the Veteran does not dispute this finding, and has contended he is entitled to an earlier effective date to the December 7, 2004, date of claim.

The record reflects that service connection was established for the acquired psychiatric disorder as being secondary to the service-connected left thumb disorder.  As such, it was essentially concluded that service connection for the psychiatric disorder could be no earlier than the effective date for the left thumb, which is April 18, 2006.  Simply put, it was based upon when entitlement arose.

The Veteran's attorney has contended that the December 2004 effective date          is appropriate in this case as the Veteran had an acquired psychiatric disorder throughout the pendency of this case, and that it is directly related to the in-service injury that caused the left thumb fracture for which service connection has been established.  Further, the attorney criticized the findings of the April 2012 VA examiner to the effect the psychiatric disorder was not directly related to service,   to include the pertinent in-service left hand injury; and submitted a private medical statement dated in March 2014 from a Dr. Benet which includes a finding that reflects the psychiatric disorder is related, at least in part, to this in-service injury.

The Board acknowledges that the Veteran has had an acquired psychiatric disorder since the time he filed his original claim on December 7, 2004.  As to whether the disability is directly related to service, at least for the purposes of establishing an earlier effective date, the Board finds that this is the type of issue that requires competent medical evidence to resolve.

In this case, as noted above, the April 2012 VA examiner's opinion is against the Veteran's acquired psychiatric disorder being directly related to service, to include  the in-service injury where he fractured his left thumb; while the March 2014 private medical opinion indicates the disorder is due, at least in part, to this injury.  Nothing in the record causes the Board to doubt the qualifications of either clinician to render a competent medical opinion.  Further, both clinicians appear to be familiar with the Veteran's medical history, and supported their respective opinions by stated rationale.  As such, the competent medical evidence appears to be in equipoise on this matter.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance  of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to an earlier effective date of December 7, 2004, for the establishment of service connection for his acquired psychiatric disorder, as directly related to service.

Service Connection For Left Wrist

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran essentially contends that he developed a left wrist disorder as a result of the same in-service injury in which he sustained a fracture to his left thumb.  He has also contended that the wrist disorder is secondary to the service-connected left thumb disorder.  Further, it is noted he has submitted lay statements attesting to the problems he experiences with his left hand.

The Veteran's service treatment records confirm he sustained a fracture of the left first metacarpal that was not articular and a short arm cast incorporating the entire thumb was applied.  The treatment record is dated in December, but the year is not recorded. The Veteran later reported that the injury occurred in 1964.  As noted, he is already service connected for residuals of a left thumb fracture.  However, no other fracture was identified and no wrist disability was reported upon separation at his November 1968 release from active duty examination. 

The Board further finds that there was no competent medical evidence of left wrist arthritis until years after the Veteran's separation from service.  As such, the Veteran is clearly not entitled to service connection on a presumptive basis for a chronic disease present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Thus, as a chronic condition was not shown in service or during the post-service presumptive period, the question becomes whether the current left wrist disability is etiologically related to service or service-connected disability.

While the Veteran, as a lay person, is competent to describe symptoms he experienced, nothing on file shows that he has the requisite knowledge, skill, experience, training, or education to render a medical opinion as to the diagnosis   or etiology of a wrist disability, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In view of the foregoing, the Board finds that competent medical evidence is required to determine the nature of the Veteran's claimed left wrist disability and whether such condition is related to service or service-connected left thumb disability.  

The Veteran has been accorded multiple VA examinations with respect to this case.  For example, he reported at the February 2005 VA examination that in the past several years he experienced intermittent discomfort more in the proximal thumb and carpal metacarpal region that was activity related and worsened by the end of the day.  He reported a history of a fracture of the left wrist in service.  X-rays revealed evidence of carpal metacarpal degenerative arthritis. Although the examiner diagnosed status post left wrist fracture, the examiner noted that there was no specific restriction of the left wrist range of motion.  In addition, the examiner concluded that the degenerative changes noted in the carpal metacarpal region were more likely than not age-related findings and not the result of any left wrist fracture. 

The May 2006 VA examination did not explicitly address whether the Veteran's current left wrist disorder was related to his active service to include as secondary to a service-connected disability.

The September 2008 VA examination concluded that, given the long time to onset of symptoms following military injury and long history of employment involving daily use of hands as a hairdresser, it was the examiner's opinion that the Veteran's current degenerative changes with residual pain at both the left base (proximal), first carpometacarpal joint and radiocarpal joints (wrist) were more likely related to his long time employment as a hairdresser, and less likely related to his service-connected left thumb disorder.

The Board previously found the September 2008 VA examination to be inadequate because while the examiner reported reviewing some VA medical records, she also indicated that the claims file was not available for review.  However, the Board observes that the subsequent November 2012 VA examiner did indicate the claims file had been reviewed and provided a similar opinion.  Specifically, the November 2012 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; was less likely than not proximately due to or the result of the service-connected condition; and was less likely permanently worsened beyond normal progression (aggravated) by the service-connected condition.  In support    of these opinions, the examiner found there was no evidence the left wrist was involved in the in-service injury; and that X-rays noted a fracture of based of 1st metacarpal, which did not involve the wrist.  The examiner also noted there was    no medical evidence to support left wrist degenerative joint disease being caused  by a 1st metacarpal fracture.  The examiner further noted there was no knowledge  of the level of degenerative joint disease prior to 2002; that the Veteran worked as a hairdresser for several years and was left hand dominant, making the degenerative joint disease more likely from repetitive use due to the nature of the profession.  Moreover, the examiner stated there was no medical evidence to support arthritis in the left thumb/1st metacarpal joint can aggravate degenerative joint disease of the wrist.

In this case, the Board finds the opinion of the November 2012 VA examiner to    be most probative.  The examiner reviewed the claims file and examined the Veteran, and her opinions were not expressed in equivocal or speculative language.  Moreover, the examiner's opinions were supported by stated rationale with reference to relevant evidence in the record, general medical principles, as well as the nature of the Veteran's occupation as a hairdresser.  As discussed above, the November 2012 VA examiner essentially found that the current left wrist disability was due to the repetitive nature of his duties as a hairdresser.  Although the Veteran has reported difficulties with these duties due to the service-connected left thumb disorder, the examiner would have been aware of such from the examination and review of the claims folder, and essentially concluded that it did not affect the nature of his duties such that the left wrist disorder increased beyond normal progression.  Further, the Board reiterates that a similar opinion was expressed by the September 2008 VA examiner.  Consequently, the Board concludes that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In view of the foregoing, the Board finds that preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left wrist disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  No other basis for establishing service connection is demonstrated by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

An initial schedular rating in excess of 10 percent for service-connected left thumb disorder is denied.

An earlier effective date of December 7, 2004, for the establishment of service connection for an acquired psychiatric disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a left wrist disability, to include as secondary to service-connected left thumb disorder, is denied.


REMAND

The Board has found the Veteran is not entitled to a schedular rating in excess of 10 percent for his left thumb disorder.  However, he has contended that he is entitled  to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the impairment       the disability causes his occupation as a hairdresser and has provided multiple statements providing details thereof to include on his VA medical examinations.  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation and Pension Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

In regard to the issue of entitlement to a rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder, the Board remanded the underlying service connection claim in May 2011, in part, to request authorization to obtain treatment records from a Dr. Goldstein.  Further, such a request was sent to the Veteran via a September 2011 letter.  Although the Veteran did ultimately submit such authorization in November 2013, this was after the case was last adjudicated below via the June 2013 Statement of the Case (SOC).  Nevertheless, these records have previously been considered to be relevant to the psychiatric disorder claim, and the Veteran's attorney has contended these records should be obtained for adjudication of the present claim for a higher initial rating.  Therefore, the Board concludes the case should be remanded to follow-up on the November 2013 release from the Veteran to obtain records from Dr. Goldstein, to include obtaining updated authorization if necessary in this case.  Moreover, any additional treatment records that have come into existence since this case was last adjudicated below should also be obtained while this case is on remand, to include any records from Dr. Benet who provided the March 2014 private medical opinion in this case.

The Board also notes that the Veteran's attorney has criticized the adequacy of the April 2012 VA examination which evaluated his acquired psychiatric disorder.  The Board acknowledges the March 2014 private medical statement, but notes the findings on that report are not as complete as those that would be contained on a VA examination.  Thus, a new VA examination is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased rating for the left thumb to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2.  Request relevant treatment records from Dr. Goldstein regarding the Veteran's acquired psychiatric disorder.  If a new release is required, request one    from the Veteran.  In addition, request the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder since May 2013, to include any records from Dr. Benet.  After securing any necessary release, request those records not already on file.  If any requested records cannot be obtained, notify the Veteran of such.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA mental disorders examination to evaluate the current nature and severity of his service-connected acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  All symptomatology associated with the service-connected panic disorder without agoraphobia and generalized anxiety disorder.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal.
If the claims remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be provided an appropriate opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


